          Case 1:17-cr-00630-ER Document 178 Filed 11/18/19 Page 1 of 1
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 18, 2019

BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this brief letter in opposition to the defendant’s proposed
inclusion of a standalone good faith jury instruction. Such an instruction is unnecessary in light
of the current jury instructions. The Second Circuit “has long adhered to the view held by a
majority of the circuits that a district court is not required to give a separate ‘good faith defense’
instruction provided it properly instructs the jury on the government’s burden to prove the elements
of knowledge and intent, because, in so doing, it necessarily captures the essence of a good faith
defense.” United States v. Al Morshed, 69 F. App'x 13, 16 (2d Cir. 2003). As the Second Circuit
has noted, standard instructions on knowledge and intent “capture the essence of the good faith
defense, for someone cannot believe in good faith that he was acting properly and within the law
if he knowingly” and intentionally committed the charged offense. Id. The current charge
adequately charges the jury on the issues of knowledge and intent—including a reference in the
conscious avoidance charge to the fact that if the jury “find[s] that [Scott] actually believed the
fact was not so, then you may not find that he acted knowingly with respect to that fact.” The
current jury charge is more than sufficient and nothing further is warranted in this case.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                           by:           /s/
                                                 Julieta V. Lozano/Christopher J. DiMase/
                                                 Nicholas S. Folly
                                                 Special Assistant United States Attorney/
                                                 Assistant United States Attorneys
                                                 (212) 637-2438 / 2433 / 1060


cc:    Defense counsel (by E-mail/ECF)
